FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                     June 11, 2013
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                     Clerk of Court
                                  TENTH CIRCUIT


 ROBERT MICHAEL ACKER,

          Petitioner-Appellant,
                                                         No. 13-5038
 v.                                         (D.C. No. 4:10-CV-00114-GKF-FHM)
                                                         (N.D. Okla.)
 WALTER DINWIDDIE, Warden,

          Respondent-Appellee.


            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before HARTZ, O’BRIEN, and GORSUCH, Circuit Judges.


      In 2007 an Oklahoma state court convicted Robert Acker on drug, firearms,

and other charges, and sentenced him to thirty years’ imprisonment. On direct

appeal in state court, Mr. Acker pressed six arguments for reversal but to no avail.

He then raised the same six arguments in a federal habeas petition under 28

U.S.C. § 2254, with the same result. Now, he requests a certificate of

appealability (COA) to contest the district court’s ruling.

      We discern no ground on which to grant Mr. Acker a COA because he

offers us none. Instead, his COA application does no more than list four of the


      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
grounds he raised below, without any argument or development. To be sure, it is

well-settled that we read a pro se litigant’s petition with a special solicitude. But

we are not his advocates, and we cannot create arguments on his behalf out of

whole cloth. It is his burden to show that “reasonable jurists could debate

whether (or, for that matter, agree that)” the district court erred, or even just that

“the issues presented were adequate to deserve encouragement to proceed

further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks

omitted). Mr. Acker does not even make the attempt.

      Neither in any event are we able to detect for ourselves any error in the

district court’s seventeen-page opinion. The district court carefully considered

each argument Mr. Acker raises so briefly before us, and we see no basis for

thinking a reasonable jurist could doubt the correctness of the district court’s

disposition. Mr. Acker’s application for a COA is denied and this appeal is

dismissed.


                                        ENTERED FOR THE COURT



                                        Neil M. Gorsuch
                                        Circuit Judge




                                         -2-